DETAILED ACTION
	This Office Action is in response to Amendments and Applicant’s arguments submitted on July 30, 2021 for Application# 15/979,933.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7, 25, 26, 29 and 30 are amended.
No claims are newly added.
Claims 8 and 17 are canceled.

Examiner’s Remarks regrading Applicant’s response
Claims 1-7, 9-16 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 8-12 remarks regarding independent claims 1, 26 and 29 are persuasive. Examiner believes the specifically the invention to extract log data from an isolated execution environment extracted from the generated data and stored in a data system to facilitate efficient retrieval and analysis of those data items at a later time. At least some of the remainder of the generated data is typically discarded during pre-processing.
Examiner believes the limitation of "obtaining, at a computing device that is remotely located from a data intake and query system, a chunk of data generated by an isolated execution environment manager executing on one or more processing devices of a host computing device, wherein the isolated execution environment manager manages allocation of computing resources of the host computing device between a plurality of isolated execution environments, the plurality of isolated execution environments configured to share the computing resources of the host computing device; 
parsing, at the computing device, the chunk of data to identify first data generated by an isolated execution environment of the plurality of isolated execution environments and second data generated by the isolated execution environment manager, wherein the first data is log data; 
extracting, at the computing device, at least a portion of the first data from the chunk of data; and 
communicating, from the computing device, the extracted at least a portion of the first data to the data intake and query system, wherein one or more components of the data intake and query system generate one or more events based on the extracted at least a portion of the first data” is considered in view of USPTO Guidelines regarding 35 U.S.C. 101 for eligible subject matter.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 26 and 29 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, obtaining, at a computing device that is remotely located from a data intake and query system, a chunk of data generated by an isolated execution environment manager executing on one or more processing devices of a host computing device, wherein the isolated execution environment manager manages allocation of computing resources of the host computing device between a plurality of isolated execution environments, the plurality of isolated execution environments configured to share the computing resources of the host computing device; 
parsing, at the computing device, the chunk of data to identify first data generated by an isolated execution environment of the plurality of isolated execution environments and second data generated by the isolated execution environment manager, wherein the first data is log data; 
extracting, at the computing device, at least a portion of the first data from the chunk of data; and 
communicating, from the computing device, the extracted at least a portion of the first data to the data intake and query system, wherein one or more components of the data intake and query system generate one or more events based on the extracted at least a portion of the first data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159